Archibald C. Wemple, J.
The application for a copy of the statement given by the defendant to the police is denied for the reason that such relief is only granted under section 206 of the Code of Criminal Procedure in the event that a preliminary examination takes place in the Special Sessions Court.
Application to inspect Grand Jury minutes is also denied for the reason that sufficient grounds to warrant such relief have not been set forth in defendant’s moving papers. There is nothing in them which shows any irregularity, illegality or insufficiency in the Grand Jury proceedings or any illegality in the procedures under and by which the indictments were found. In order to qualify for such relief defendant must show irregularities, or illegalities sufficient in scope to overcome the presumption of the regularity of the indictment. (People v. Pryor, 11 N. Y. S. 2d 393, affd. 283 N. Y. 623 ; People v. Howell, 3 N Y 2d 672 ; People v. Martinez, 15 Misc 2d 821.) This court finds that *593there is no constitutional question involved since upon reading the statute in question, namely section 974-a, although new in operation, is clear-cut and unambiguous, and the defendant’s application to dismiss the indictments is hereby denied.
This decision is made by the court without an examination of the Grand Jury minutes and upon the moving papers alone.